                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 1:18-cr-2429-WJ

DARREN BENALLY,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court following a hearing on Defendant’s objection to not

receiving the additional one-level decrease to his offense level for acceptance of responsibility in

accordance with U.S.S.G. § 3E1.1(b). Doc. 236 at 13-16. The Court overruled Defendant’s

objection at the November 20, 2019 hearing for the reasons stated below.

       Defendant went to trial on an indictment for second-degree murder in June 2019. Doc. 196.

After a week-long trial, the Court declared a mistrial because of a deadlocked jury. Doc. 195. A

month later, Defendant entered into a plea agreement and pleaded guilty to involuntary

manslaughter. Doc. 215. United States Probation, as a result, applied a two-level decrease to

Defendant’s offense level for acceptance of responsibility in the presentence report, but not the

additional one-level decrease because the United States did not file a motion requesting it since

Defendant did not plead guilty until after a trial. Doc. 224 at 9.

       A defendant receives a two-level decrease to his offense level if he “clearly demonstrates

acceptance of responsibility for his offense.” U.S.S.G. § 3E1.1(a). A defendant may receive an

additional one-level decrease if:

       the defendant qualifies for a decrease under subsection (a), the offense level
        determined prior to the operation of subsection (a) is level 16 or greater, and upon
        motion of the government stating that the defendant has assisted authorities in the
        investigation or prosecution of his own misconduct by timely notifying authorities
        of his intention to enter a plea of guilty, thereby permitting the government to avoid
        preparing for trial and permitting the government and the court to allocate their
        resources efficiently.

Id. § 3E1.1(b) (emphasis added). The Tenth Circuit has “held that § 3E1.1(b) confers on the

government ‘a power, not a duty, to file a motion when a defendant has timely notified prosecutors

of an intention to plead guilty.’” United States v. Salas, 756 F.3d 1196, 1204 (10th Cir. 2014)

(citation omitted). “A district court may review the government’s decision not to file a § 3E1.1

motion and grant a remedy if it finds the refusal was ‘(1) animated by an unconstitutional motive,

or (2) not rationally related to a legitimate government end.’” Id. (citation omitted).

        Defendant argues he is entitled to the additional one-level decrease for acceptance of

responsibility because the United States’ “refusal to move for the additional third-point is not

supported by any motive, other than an unconstitutional one, and is not rationally related to a

legitimate government end.” Doc. 236 at 14-15. In support of his argument, Defendant explains

that the United States did not offer a fair and reasonable plea agreement until after the mistrial and

that once they did Defendant timely accepted responsibility by pleading guilty. Id. at 13-16.

        In making this argument, Defendant wrongly assumes he has a right to be offered a plea

agreement, let alone a fair and reasonable plea agreement. Missouri v. Frye, 566 U.S. 134, 148

(2012) (explaining that a defendant has no right to be offered a plea agreement). Defendant also

disregards the fact that he pleaded guilty after a trial and that to qualify for the additional one-level

decrease in accordance with § 3E1.1(b) he must have timely notified the United States and the

Court of his intention to plead guilty, “thereby permitting the government to avoid preparing for

trial and permitting the government and the court to allocate their resources efficiently.”




                                                   2
       Defendant offers no evidence showing that the United States’ decision not to move for the

additional one-level decrease was “animated by an unconstitutional motive” or “not rationally

related to a legitimate government end.” Salas, 756 F.3d at 1204. The United States’ decision was

based on the fact that Defendant did not plead guilty until after the United States expended

resources litigating a trial. The United States, therefore, “reasonably declined to move for the

additional one-level decrease in the offense level for acceptance of responsibility when

[Defendant] denied responsibility until after a mistrial was declared following the completion of a

full trial.” United States v. Capozzi, 723 F.3d 720, 730 (6th Cir. 2013).

       IT IS THEREFORE ORDERED that Defendant’s objection to not receiving the

additional one-level decrease to his offense level for acceptance of responsibility in accordance

with U.S.S.G. § 3E1.1(b) is DENIED.




                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
